           Case 1:19-cv-01044-JLT Document 13 Filed 05/21/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   MICHAEL SUTTER,                                    )    Case No.: 1:19-cv-01044 - JLT
                                                        )
12                  Plaintiff,                          )    ORDER DISCHARGING THE ORDER TO
                                                        )
13          v.                                          )    SHOW CAUSE DATED MAY 5, 2020
                                                        )
14   COMMISSIONER OF SOCIAL SECURITY,                   )    (Doc. 11)
                                                        )
15                  Defendant.                          )
                                                        )
16
17          Previously, the Court ordered Plaintiff to show cause why the action should not be dismissed for
18   his failure to prosecute the action and failure to comply with the Court’s scheduling order directing him
19   to serve a confidential letter brief. (Doc. 11) In the alternative, Plaintiff was directed to serve the
20   Commissioner with his letter brief and file proof of service. (Id. at 2) On May 19, 2020, Plaintiff
21   served the Commissioner with his brief and filed proof of service. (Doc. 12) Accordingly, the Court
22   ORDERS: The order to show cause dated May 5, 2020 (Doc. 11) is DISCHARGED.
23
24   IT IS SO ORDERED.
25      Dated:     May 20, 2020                                   /s/ Jennifer L. Thurston
26                                                          UNITED STATES MAGISTRATE JUDGE

27
28
